DETAILED ACTION

Election/Restrictions

This application is in condition for allowance except for the presence of claims 10-20 directed to Group II and/or Species II non-elected without traverse.  Accordingly, claims 10-20 been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Theo Kountotsis on 10/15/2020.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 09/20/2021. 

1. (Currently Amended) A method for reducing a reset current for a phase change memory (PCM), the method comprising: 
forming a bottom electrode; 
constructing a PCM cell structure including a plurality of phase change memory layers and 
a plurality of heat transfer layers, wherein the plurality of phase change memory layers are assembled in an alternating configuration with respect to the plurality of heat transfer layers,, wherein a first heat transfer layer of the plurality of heat transfer layers is in direct contact with a second heat transfer layer of the plurality of heat transfer layers and one of the plurality of phase change memory layers is arranged between the first and second heat transfer layers; and 


10-20. (Canceled)

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest method for reducing a reset current for a phase change memory (PCM) comprising:  constructing a PCM cell structure including a plurality of phase change memory layers and a plurality of heat transfer layers assembled in an alternating configuration with respect to the plurality of heat transfer layers, wherein only the plurality of heat transfer layers directly contact a top surface of the bottom electrode, wherein a first heat transfer layer of the plurality of heat transfer layers is in direct contact with a second heat transfer layer of the plurality of heat transfer layers and one of the plurality of phase change memory layers is arranged between the first and second heat transfer layers in combination with the rest of the limitations of the claim.

The closest prior arts on record are Pellizzer (US-20140198565-A1), Lee (US-20140054537-A1), Chen (US-20110155993-A1), Campbell (US-20030155589-A1), Oh (US-20160149125-A1), Liu (US-20080298114-A1) and Rendaelli (US-20140110657-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-9 are also allowed being dependent on allowable claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897